201 F.3d 966 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.LOUIS D. HARGROVE and ADONIS HARGROVE,    Defendants-Appellants.
Nos. 98-3278 & 98-3582
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 17, 1999Decided January 20, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98 CR 20029--Michael P. McCuskey, Judge.
Before Cudahy, Coffey and Easterbrook, Circuit Judges.
COFFEY, Circuit Judge.


1
On April 22, 1998, the  defendants-appellants Louis D. Hargrove ("Louis")  and his cousin, Adonis Hargrove ("Adonis"), were  charged in a single-count indictment in the  Central District of Illinois with violating 18  U.S.C. sec. 2113(a), (d) (Armed Bank Robbery). On  May 5, 1998, Louis pled guilty to the indictment,  and, on June 24, 1998, Adonis also entered a plea  of guilty.1 On September 3, 1998, the district  court sentenced Louis to 98 months' imprisonment,  and on September 28, 1998, the judge sentenced  Adonis to 212 months' imprisonment. On appeal,  both defendants argue that the trial judge's  decision to enhance their offense levels by two,  based upon the fact that the victim-teller, Tracy  Lutz ("Lutz"), sustained a neck injury (pulled  neck muscle) during the bank robbery, was clearly  erroneous. In addition, Louis bases his claim of  ineffective assistance of trial counsel on the  premise that his counsel inexcusably failed to  object to the two level enhancement for the  infliction of bodily injury upon the bank teller. We affirm.

I.  BACKGROUND

2
In early October 1997, Adonis, in a scheme  reminiscent of robbing Peter to pay Paul, made  plans to rob a bank in order that he might post  a $10,000 bond in a separate criminal matter. In  preparation for his new fund raising scheme,  Adonis set up surveillance on several banks in  the southern Illinois area and observed an  employee enter a bank and decided that the best  way to rob a bank would be to wait for an  employee to arrive at the bank at an early hour  before it opened and force him or her to let them  into the bank and open the vault. Adonis, for  reasons unexplained in the record, eventually  determined that BankChampaign in Champaign,  Illinois, was the safest bank to rob.


3
In late December 1997, Adonis traveled to  Bloomington, Illinois, in an attempt to convince  a friend, Kevin Barnes, to assist him in robbing  BankChampaign. Initially, Barnes tried to  discourage Adonis from carrying out his plans to  rob the bank, but eventually agreed to help  Adonis. The two men traveled to Champaign,  Illinois, with the intent of robbing the bank.  When they arrived at the bank, workers were  present at the building next to the bank and the  two became leery and decided not to go through  with the robbery at that time.


4
A few days later, Barnes and Louis visited  Adonis in Champaign, Illinois, and the subject of  the bank robbery again surfaced. Like Barnes,  Louis initially washesitant to participate in a  bank robbery but after Adonis told him that he  really needed his help, Louis capitulated and  agreed to assist Adonis and Barnes. With the  three men now in agreement, Louis, Adonis, and  Barnes set off to rob BankChampaign.


5
At approximately 1:00 a.m. on January 6, 1998,  and in preparation for the bank robbery, Adonis  stole a vehicle to be used in the bank robbery.  At 6:45 a.m., a female employee of the bank,  Tracy Lutz, arrived in the BankChampaign parking  lot. As Lutz pulled her car into the parking lot,  Adonis drove his stolen vehicle behind her and  Louis jumped out of the car and ran up to the  driver's side window of Lutz' car yelling at her  not to pull away while holding what appeared to  be a small handgun in his hand.2


6
Ignoring Louis' threats, Lutz attempted to drive  off, but before she could get away, Barnes  smashed the front passenger side window of her  car, unlocked the passenger door, and jumped into  her car. Adonis immediately rammed Lutz' car from  behind and pushed the car into a nearby field  where it got stuck in the mud. The robbers forced  Lutz out of her car, accompanied her to the bank,  and forced her to open the bank's rear door.3


7
Once inside the bank, the three men instructed  Lutz to turn off the alarm and open the main  vault. After turning off the alarm, Lutz told the  three men that she did not have keys for the main  vault but did have keys for the teller vault. The  armed robbery trio demanded that she open the  teller vault as well as the teller drawers  contained therein. After Lutz did so, she was  shoved backwards and became pinned between the  teller vault door and the wall, and suffered an  injury to her neck. The three men took $37,538 in  cash from the teller drawers, placed the money in  a plastic bag, and exited the bank.


8
On March 25, 1998, law enforcement officials  videotaped a pre-arranged meeting between Barnes  and a cooperating confidential informant. During  the meeting, Barnes admitted his involvement in  the bank robbery and also stated that Adonis was  a member of the bank robbery trio. On March 26,  1998, Adonis was questioned by investigators and  admitted his participation in the bank robbery,  and implicated his cousin, Louis Hargrove. On  April 6, 1998, Louis voluntarily gave a statement  to the investigating FBI agents and admitted his  involvement in the robbery.


9
Both Louis and Adonis pled guilty (on May 5,  1998, and June 1, 1998, respectively) to bank  robbery and Pre-Sentence Investigation Reports  (PSRs) were ordered. The PSRs recommended a two  level increase for both defendants based on the  fact that the bank teller, Lutz, sustained a neck  injury during the bank robbery.


10
During Louis' September 3, 1998 sentencing  hearing, the court adopted the PSR's findings  regarding Lutz' neck injury and recommendation  concerning the two level enhancement, and Louis'  counsel didnot object. The judge sentenced him  to 98 months' imprisonment,.4 5 years'  supervised release, a $100 special assessment,  and $46,515.76 in restitution.


11
The trial court sentenced Adonis on September  29, 1998. In contrast to Louis' counsel, Adonis'  counsel objected to the two level enhancement for  the bodily injury to the teller on the grounds  that there was not sufficient proof that Lutz had  suffered a bodily injury as defined by the  guidelines. In support of his argument, Adonis'  counsel offered a police investigation report,  written shortly after the bank robbery, wherein  Lutz stated that she had no injuries.5 But,  defense counsel does acknowledge that Lutz was  later taken to a hospital, had x-rays taken of  her neck, and was prescribed muscle relaxants.  The judge rejected Adonis' argument and found  that the neck injury suffered by Lutz qualified  as a bodily injury under sec. 2B3.1(b)(3)(A),  stating that Lutz sought and received "medical  attention," and "neck injuries are painful."  Accordingly, the trial judge sentenced Adonis to  212 months' imprisonment,6 5 years' supervised  release, a $100 special assessment, and  $46,515.76 in restitution.

II.  ISSUES

12
On appeal, both defendants challenge the two-  level enhancement for bodily injury pursuant to  U.S.S.G. sec. 2B3.1(b)(3)(A).7 Louis also  claims he received the ineffective assistance of  counsel as a result of counsel's failure to  object to the PSR's recommendation that he  receive the two-level enhancement for the neck  injury sustained by the victim-teller pursuant to  sec. 2B3.1(b)(3)(A).

III.  ANALYSIS

13
On appeal, both defendants argue that the  enhancement under sec. 2B3.1(b)(3)(A) for  inflicting injury was improper under the facts of  this case because the "quality of proof" of  bodily injury was insufficient to support the  court's finding of the requisite bodily injury.  The Sentencing Guidelines define "bodily injury"  to mean "any significant injury; e.g., an injury  that is painful or obvious, or is of a type for  which medical attention ordinarily would be  sought." U.S.S.G. sec. 1B1.1, comment. (n.1(b)).


14
Both Louis and Adonis do not contest the fact  that the victim teller in this case suffered a  pulled neck muscle as a direct result of their  actions, sought medical attention, had x-rays  taken of her neck, and was prescribed muscle  relaxants for pain and discomfort.8 Courts have  routinely held that similar injuries and  circumstances satisfy the guideline's requirement  of bodily injury. See, e.g., United States v.  Perkins, 132 F.3d 1324, 1326 (10th Cir.1997) (security guard sustained a "small laceration and  bruising" and continued neck and shoulder pain);  United States v. Hoelzer, 183 F.3d 880, 882-83  (8th Cir. 1999) (store clerk suffered bruises to  her face, chest, and legs); United States v.  Hamm, 13 F.3d 1126, 1128 (7th Cir. 1994) (victim  suffered bumps and bruises and had the wind  knocked out of him); United States v. Greene, 964 F.2d 911, 912 (9th Cir. 1992) (teller slapped  twice in the face, suffering pain for more than  a week); United States v. Fitzwater, 896 F.2d 1009, 1012 (6th Cir. 1990) (teller hit her head  and hip on a drawer after being ordered to lay  down on the floor during a robbery); but see,  United States v. Lancaster, 6 F.3d 208 (4th Cir.  1993) (security guard who was sprayed with mace  did not suffer bodily injury). Moreover, we are  convinced that the injury Lutz suffered is one  which would ordinarily necessitate medical  attention, not only because of the fact that an  injured neck muscle is painful and warrants medical evaluation, but also to ensure that a  more serious condition, such as a fractured  vertebrae or herniated disk, did not exist. We  are confident that is why the doctor ordered an  x-ray of Lutz' neck and why she sought medical  attention. Defendants-Appellants Louis and Adonis  have failed to offer any compelling argument why  a neck injury would not constitute a type of  injury "for which medical attention ordinarily  would be sought" and, based on the record before  us, we refuse to hold that the district court  erred in enhancing the defendants' base offense  levels by two under sec. 2B3.1(b)(3)(A).


15
As noted previously in the opinion, Louis'  trial counsel failed to object to the two-level  sentencing enhancement imposed because of the  neck injury Lutz suffered. Louis attempts to  characterize this failure as ineffective  assistance of counsel. In United States v. Boyle,  57 F.3d 535, 551 (7th Cir. 1995), this court  refused "to second-guess [the defendant's]  attorney's [trial] strategy on review" because  while an appellate court "may have conducted [the  defendant's] defense differently," that is not  the question on appeal. Rather, the question on  appeal is whether defense counsel can be  categorized as ineffective for not objecting to  a judge's sentencing decision that is determined,  on appeal, to be correct. As cases like Boyle,  United States v. Draves, 103 F.3d 1328, 1335-36  (7th Cir.), cert. denied, 521 U.S. 1127 (1997),  and United States v. Allender, 62 F.3d 909, 915  (7th Cir. 1995) hold, the answer is no.  Accordingly, because the district court properly  applied sec. 2B3.1(b)(3)(A) to both defendants,  the fact that Louis' counsel did not object to  the enhancement cannot form the basis of an  ineffective assistance of counsel claim. From our  review of the record, we are convinced that  Louis' counsel did provide him with the effective  assistance.

IV.  CONCLUSION

16
The actions of the trial judge were not clearly  erroneous when he enhanced the defendants'  offense levels under U.S.S.G. sec. 2B3.1(b)(3)(A)  nor was Louis' counsel ineffective for failing to  object to this proper enhancement. Accordingly,  the defendants' convictions and sentences are


17
AFFIRMED.



Notes:


1
 The plea agreements do not restrict the  appellants' right to appeal the sentences  imposed. Accordingly, these claims are properly  before this court. See United States v. Williams,  184 F.3d 666, 668 (7th Cir. 1999) ("The content  and language of the plea agreement itself, as  well as the colloquy where necessary, govern our  determination as to the validity of the  waiver."); see also United States v. Woolley, 123 F.3d 627, 632 (7th Cir. 1997).


2
 It was later determined that the gun Louis had in  his hand was a silver-colored toy gun. A toy gun  satisfies the armed bank robbery statute.  "Indeed, every circuit court considering even the  question of whether a fake weapon that was never  intended to be operable has come to the same  conclusion" that it constitutes a dangerous  weapon for the purposes of the armed robbery  statute. See United States v. Hamrick, 43 F.3d 877, 882-83 (4th Cir. 1995). The same conclusion  has been reached even in circumstances where  there was no weapon but the defendant acted as if  he had a weapon. See United States v. Benson, 918 F.2d 1, 3 (1st Cir. 1990) (feigned gun, actually  a pocket knife, held in robber's pocket, a  dangerous weapon under sec. 2113(d)); see also  United States v. Garrett, 3 F.3d 390, 391 (11th  Cir. 1993) (toy gun a dangerous weapon under sec.  2113(d)); United States v. Cannon, 903 F.2d 849,  854-55 (1st Cir. 1990) (same); United States v.  Medved, 905 F.2d 935, 939-40 (6th Cir. 1990)  (same); United States v. Martinez-Jimenez, 864 F.2d 664, 668 (9th Cir. 1989) (same). The only  circumstance in which section 2113(d) has been  held inapplicable to the use of a toy gun was  where the gun was concealed during a bank robbery  and never displayed, i.e., where it was never  "used." See United States v. Perry, 991 F.2d 304,  309-10 (6th Cir. 1993).


3
 During this ordeal, Lutz pleaded with the men not  to hurt her because she had children.


4
 Louis' sentencing range would have been 70 to 87  months' imprisonment without the two-level  enhancement for the victim teller's bodily  injury. With the enhancement the defendant's  sentencing range increased to 87 to 108 months'  imprisonment.


5
 It is not surprising that Lutz did not  immediately complain of a pulled neck muscle.  Such injuries frequently are not immediately  apparent and she may very well have been in shock  from the robbery.


6
 Had the trial judge accepted defense counsel's  argument, the defendant's range would have been  151 to 188 months' imprisonment. With the  enhancement, Adonis' sentencing range was 188 to  235 months' imprisonment.


7
 As noted previously, Louis failed to object to  the enhancement of his sentence before the trial  court. This court normally reviews a finding of  bodily injury for clear error, see United States  v. Pandiello, 184 F.3d 682, 686 (7th Cir. 1999),  but because of Louis' failure to timely object to  the enhancement, we review his claims under the  plain error standard. See United States v.  Elkins, 176 F.3d 1016, 1019 (7th Cir. 1999).


8
 Lutz also told the probation officers who  prepared the PSRs that she does not believe "her  life will ever be the same" as a result of her  experience. She explained that she is  apprehensive of people and her surroundings, and  feels vulnerable. She is also less likely to go  places by herself and feels less independent.  Finally she told the officers that she continued  to have nightmares about the incident and  difficulty sleeping--to the extent that, in  addition to the muscle relaxants, she was  prescribed sleeping pills.